COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Adrian Barnes v. State of Texas

Appellate case number:    01-19-00630-CR

Trial court case number: 1494270

Trial court:              209th District Court of Harris County

Date motion filed:        August 14, 2020

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: __/s/ Julie Countiss______
                   Acting for the Court the En Banc Court*

Date: __September 3, 2020____

* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.